DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
In claim 1, line 12, the recitation “the axial line” should read –the predetermined axial line--.
In claim 1, line 14, the recitation “the other end part” should read –[[the]]an other end part--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2017/0009894 (“Seko”).
Regarding claim 1, Seko discloses (see figs. 9 and 10) a rotary-type valve device, comprising: a tubular valve (1) that comprises an inner passage (passage extending through valve 1 along shaft 14) and opening parts (1b) that are opened in an outer circumferential wall from the inner passage toward an outward side in a radial direction and that rotates about a predetermined axial line (rotational axis of shaft 14); a shaft (14) that rotates integrally with the tubular valve; a housing (3) that accommodates the tubular valve, supports the shaft such that the shaft is able to turn, and defines a communication port (port(s) extending through bearing plate disposed in inlet 16; see “communication port” in annotated fig. 9, below) that causes the inner passage to communicate with an outside; and a passage member (seat(s) 2) that is assembled in the housing such that the passage member abuts on an outer circumferential wall of the tubular valve and defines a passage (passage through valve seats 2 communicating with respective openings 1b) in the radial direction, wherein the tubular valve comprises a recessed part (recess defined by surfaces 51 and 54) that is recessed inward from one end surface (top surface, relative to the orientation of fig. 9) in a direction of the axial line and surrounds one end part of the shaft (top part of shaft 14, relative to the orientation of fig. 10), and the housing comprises a tube part (50) that is inserted into the recessed part and supports the one end part of the shaft and a support hole (hole through which bottom part of shaft 14, relative to the orientation of fig. 10, extends) that supports the other end part (bottom end part of shaft 14, relative to the orientation of fig. 9) of the shaft in a region (region of inlet 16) near the communication port.

    PNG
    media_image1.png
    640
    631
    media_image1.png
    Greyscale

Regarding claim 2, Seko discloses the housing comprises a housing main body (3) that includes the tube part (50) and a coupling member (bearing plate disposed in inlet 16; see “coupling member” in annotated fig. 9, above) that comprises the communication port (port(s) extending through bearing plate disposed in inlet 16; see “communication port” in annotated fig. 9, above) and the support hole (hole through which bottom part of shaft 14, relative to the orientation of fig. 10, extends) and is coupled to the housing main body in the direction of the axial line (rotation axis of shaft 14).
Regarding claims 5 and 6, Seko discloses the recessed part (recess defined by surfaces 51 and 54) is formed into a bottomed cylindrical shape (see cross-section of fig. 10) to cause the one end part (top part of shaft 14, relative to the orientation of fig. 10) of the shaft (14) to be exposed, and the tubular valve (1) comprises an end part wall (wall defining surface 54) that is formed continuously between the outer circumferential wall (radially outer wall(s) of member 1) and the recessed part and blocks the inner passage (passage extending vertically through valve 1) from the one end part of the shaft.
Regarding claims 15 and 16, Seko discloses the shaft (14) comprises a gear (36) to which a rotational force is transmitted on an outward side in the direction of the axial line from the one end part (top part of shaft 14, relative to the orientation of fig. 9).
Regarding claims 17 and 18, Seko discloses a drive unit (“electric actuator” 15; see paragraphs [0118], [0126] and [0155]) that is disposed outside the housing (3) to drive and rotate the tubular valve (1), wherein the drive unit applies a drive force on a side of one end part (top part, relative to the orientation of fig. 9) of the tubular valve (1).
Regarding claims 19 and 20, Seko discloses the outer circumferential wall of the tubular valve (1) comprises a plurality of outer circumferential surfaces (1a) that are spherical (see paragraph [0040]) and continuous in the direction of the axial line (direction along shaft 14), and the passage member (2) is disposed to correspond to each of the spherical outer circumferential surfaces (see fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 7, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seko, as applied to claims 1 and 2 above, in view of US10458562 (“Ozeki”).
Regarding claims 3 and 4, Seko discloses the tubular valve (1) being molded using a resin material (“PPS”; see specification paragraph [0040]).
However, Seko does not disclose the shaft being molded integrally with the tubular valve.
Ozeki teaches (see fig. 5 and specification col. 10, lines 5-6) a tubular valve (22) having a shaft (81) molded integrally with the tubular valve using a resin material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seko by molding the shaft integrally with the tubular valve using a resin material, as taught by Ozeki, so as to prevent unwanted movement between the shaft and tubular valve.
Regarding claim 7, Seko discloses the recessed part (recess defined by surfaces 51 and 54) is formed into a bottomed cylindrical shape (see cross-section of fig. 10) to cause the one end part (top part of shaft 14, relative to the orientation of fig. 10) of the shaft (14) to be exposed, and the tubular valve (1) comprises an end part wall (wall defining surface 54) that is formed continuously between the outer circumferential wall (radially outer wall(s) of member 1) and the recessed part and blocks the inner passage (passage extending vertically through valve 1) from the one end part of the shaft.
Regarding claim 10, Seko discloses the tube part (50) supports the one end part (top part of shaft 14, relative to the orientation of fig. 10) of the shaft (14) via a bearing bush (31).
Regarding claims 13 and 14, Seko discloses the shaft (14) having an annular end (bottom end of shaft 14, relative to the orientation of fig. 9) that is supported by the housing (1) in the direction of the axial line; however, Seko does not disclose the shaft has an annular end surface that is supported by the housing in the direction of the axial line on an inward side in the direction of the axial line from the other end part, and the annular end surface is disposed on the inward side from the other end surface of the tubular valve in the direction of the axial line.
Ozeki teaches (see fig. 5) a shaft (81) having an annular end surface (surface, which abuts bearing 91; see annotated fig. 8, below) that is supported by a housing (21) in a direction of an axial line (rotational axis of shaft 81) on an inward side (inward from cover 26) in the direction of the axial line from an other end part (end part of shaft 81 distal from actuator 23), and the annular end surface being disposed on the inward side from the other end surface of the tubular valve in the direction of the axial line.

    PNG
    media_image2.png
    434
    940
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seko by configuring the shaft with an annular end surface, which is supported by the housing in the direction of the axial line on an inward side in the direction of the axial line from the other end part, as taught by Ozeki, so as to better axially support the shaft at higher pressures.
Claim(s) 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seko, as applied to claims 1 and 2 above, in view of US10808856 (“Shen”).
Regarding claims 8, 9, 11 and 12, Seko discloses the tube part (50) supporting the one end part (top part of shaft 14, relative to the orientation of fig. 10) of the shaft (14) via a sealing member (31); however, Seko does not disclose a bearing bush, wherein the sealing member is disposed on an inward side in the direction of the axial line from the bearing bush between the tube part and the shaft.
Shen teaches (see fig. 6) a tube part (60) supporting a shaft (13) via a bearing bush (63), wherein a sealing member (64) is disposed on an inward side in a direction of an axial line (rotational axis of shaft 13) from the bearing bush between the tube part and the shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seko by configuring the tube part to support the one end part of the shaft via a bearing bush, and configuring the sealing member to be disposed on an inward side in the direction of the axial line from the bearing bush between the tube part and the shaft, as taught by Shen, to seal the shaft and provide better rotationally guided support.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US10494983, US2593527, US9945283, US9897217, US11022023, US11280252, US11149627, US5820133, US10227987, US2021/0291621 and US10968810 discloses a tubular valve having a recess at one end and a housing having a tube part disposed in the recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753